                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 18-12661-RGS

                         EMMANUEL EVARISTE

                                     v.

                               NAPHCARE

                                 ORDER

                              April 10, 2019

STEARNS, D.J.

     On December 31, 2018, Emmanuel Evariste initiated this malpractice

action seeking monetary damages from the medical provider at the Suffolk

County House of Correction. By Procedural Order dated January 9, 2019,

Evariste’s motion to proceed in forma pauperis was denied without

prejudice to refiling with a certified copy of his prison account statement.

See Docket No. 8. In response, Evariste filed several motions including an

incomplete motion to proceed in forma pauperis. See Docket No. 9.

     Because Evariste failed to sign and date his motion for leave to proceed

in forma pauperis as well as his complaint, see Docket Nos. 1, 9, he was

directed to do so within 21 days. See 03/15/2019 Memorandum and Order,

Docket No. 17. The Memorandum and Order stated that Evariste’s failure to
comply within thirty-five days will subject this case to dismissal without

prejudice. Id.

      To date, Evariste has not responded and the time to do so has expired.

On March 18, 2019, Evariste filed a motion for default. See Docket No. 18.

However, it appears that Evariste mailed the default motion before receiving

the March 15, 2019 Memorandum and Order. On March 19, 2019, the default

motion was denied. See Docket No. 19.

      It is a long-established principle that this Court has the authority to

dismiss an action sua sponte for a party’s failure to prosecute his action and

his failure to follow the court's orders. Fed. R. Civ. P. 41(b). Here, dismissal

is appropriate because without Evariste’s active participation, the court

cannot effect the advancement of the case to a resolution on the merits.

      Accordingly, for the failure to comply with the March 15, 2019

Memorandum and Order, this action is hereby dismissed without prejudice.

                                    SO ORDERED.

                                     /s/ Richard G. Stearns
                                    UNITED STATES DISTRICT JUDGE 




                                       2
 
